DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 line 5 recites “the light source” while line 4 recites “…at least one light source…” Should all of the instances of “the light source” be “the at least one light source” for numerical agreement? Similarly, Claim 1 line 6 recites “the photosensitive unit” while line 4 recites “…at least one photosensitive unit…” Should all of the instances of “the photosensitive unit” be “the at least one photosensitive unit” for numerical agreement?
	Claim 1 lines 12-23 are somewhat unclear. The language is confusing and switches tenses from past tense to present tense and makes it unclear what a combined action of the external force on a cleaning element is intended to structurally encompass. Similarly 
Claim 1 recites the limitation "the combined action of an external force" in line 13, “the direction” in line 14, and “the electrical performance” in line 22.  There is insufficient antecedent basis for these limitations in the claim.
Claim 1 line 16, is “a handle” the same as the “handle housing” of line 2? 
	Claim 4 line 7, is “a handle part” the same as the “handle housing” of line 4?	
	Claim 12 line 8, is “a handle part” the same as the “handle housing” of line 4?	
Claim 12 recites the limitation "the light source" in lines 16-17 and “the photosensitive unit” in lines 19-20.  There is insufficient antecedent basis for these limitations in the claim. It is noted that claim 12 is drawn to “a photosensitive pressure alarm device” but may fail to include some of the structure pertaining to a pressure alarm device. The claim limitations are mostly drawn to the drive assembly of a cleaning care appliance, a light source, and a photosensitive unit. Was claim 12 meant to depend from claim 2 or 3?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheele et al., US 2016/0331120.
	Scheele et al. disclose the claimed invention including a photosensitive pressure alarm device for an electric cleaning care appliance comprising a handle housing (3 or 140, see paragraph 0020), a drive assembly (not shown, paragraph 0008), and a cleaning assembly comprising a cleaning element (2 or 120, Figures 1-2), the photosensitive pressure alarm device comprises a light sensing part composed of at least one light source (171) and at least one photosensitive unit (172), a light reflecting surface (180, paragraph 0025) facing the light source and photosensitive unit (Figure 2), a detection circuit (Figure 2) and an alarm part (output signal, paragraph 0012-0013); the light source and the photosensitive unit are provided on a stationary component which does not move relative to the handle housing and on a same side (Figure 2), the light reflecting surface is provided on a movable component (122) facing the side on which the light source and the photosensitive unit are provided (Figure 2) and roughly directly faces the light source and the photosensitive unit (Figure 2); under an external force F1 applied to the cleaning element that is in a direction parallel to an axis of a length direction of the cleaning element and an elastic member force F2 generated by an elastic member (160) built into a handle (see Figure 2; paragraphs 0020-0022), the light reflecting surface provided on the movable component relative to the handle housing move with the movable component (Figure 2), and an incident angle and a reflection angle of light emitted by the light source on the light reflecting surface change causing a light receiving area of the photosensitive unit to change, resulting in change in electrical performance of the photosensitive unit (paragraphs 0025, 0030-0031). Regarding claims 2-3, the light source is a stable light source actively emitting light that is an LED (LED, paragraphs 0010 or 0026) and the photosensitive unit is an electronic device of which the resistance value or conductivity changes after being illuminated by light such as a photosensitive resistor (paragraph 0011).
Allowable Subject Matter
3.	Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
4.	Claims 4-11 and 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
5.	The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art made of record disclose, teach, or suggest the invention of claims 4-15. Additionally, Boere et al., WO 2017/202913 	Boere et al. disclose a similar invention including a photosensitive pressure alarm device for an electric cleaning care appliance comprising a handle housing (12), a drive assembly (22), and a cleaning assembly comprising a cleaning element (16, 18; paragraph 0040), the photosensitive pressure alarm device (28) comprises a light sensing part composed of at least one light source (46) and at least one photosensitive unit (48 and 50), a light reflecting surface (44) facing the light source and photosensitive unit (Figures 2A-2B and 3; paragraph 0045), a detection circuit (paragraph 0048) and an alarm part (any output that alerts the user about the pressure being applied, see paragraphs 0072 and 0053-0055); the light source and the photosensitive unit are provided on a movable component that is movable relative to the housing or a stationary component which does not move relative to the handle housing and on a same side (paragraphs 0045-0046; provided on a movable component 24 in Figure 1; Figure 3 shows that the light source are stationary), the light reflecting surface is provided on a stationary component or a movable component facing the side on which the light source and the photosensitive unit are provided (Figure 3 shows that the light reflecting surface 44 is on a movable component; see also paragraphs 0045-0046) and roughly directly faces the light source and the photosensitive unit (Figure 3). Boere et al. does not disclose that the alarm device includes an elastic member built into the handle housing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg